Order                                                                 Michigan Supreme Court
                                                                            Lansing, Michigan

  October 4, 2012                                                            Robert P. Young, Jr.,
                                                                                       Chief Justice

  144430-2                                                                   Michael F. Cavanagh
                                                                                   Marilyn Kelly
                                                                             Stephen J. Markman
                                                                             Diane M. Hathaway
                                                                                 Mary Beth Kelly
  TAD MALPASS and BRENDA L. MALPASS,                                             Brian K. Zahra,
                                                                                            Justices
           Plaintiffs-Appellants,
  v                                                  SC: 144430
                                                     COA: 299057
                                                     Court of Claims: 08-000065-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _________________________________________/

  TRACY MALPASS and BRENDA K. MALPASS,
          Plaintiffs-Appellants,
  v                                                  SC: 144431
                                                     COA: 299058
                                                     Court of Claims: 08-000066-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _________________________________________/

  FRED MALPASS and BARBARA MALPASS,
           Plaintiffs-Appellants,
  v                                                  SC: 144432
                                                     COA: 299059
                                                     Court of Claims: 08-000067-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _________________________________________/

       On order of the Court, the application for leave to appeal the December 6, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED.
                                                                                                               2


       We further ORDER that this case be argued and submitted to the Court together
with the cases of Wheeler Estate v Department of Treasury (Docket Nos. 145367-70), at
such future session of the Court as the cases are ready for submission.

       The Taxation Section of the State Bar of Michigan is invited to file a brief amicus
curiae. Other persons or groups interested in the determination of the issue presented in
this case may move the Court for permission to file briefs amicus curiae.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 4, 2012                     _________________________________________
       p0927                                                                 Clerk